Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a box side step assembly for a motor vehicle, comprising: a foot well; and a support assembly including a base, wherein the base supports the foot well on an upper surface thereof, wherein the upper surface lies substantially in a plane parallel to a ground surface, wherein the base is supported at a location forward of a rear wheel housing 
The prior art does not disclose or render obvious, absent impermissible hindsight these features in combination with the base is supported by a structure connected to one of an inner panel of a cargo box, a rear wheel well housing, and an extension projecting laterally from the cargo box as required by Claim 19.
Claim 20 depends from Claim 19.

Claims 4-6 and 8-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the claimed invention described in Claims 1 and 3, the prior art does not disclose or render obvious, absent 
Claim 5 depends from Claim 4
Although the prior art discloses all the features of the claimed invention described in Claims 1 and 3, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a storage compartment accessible via a moveable door of the foot well.
Although the prior art discloses all the features of the claimed invention described in Claims 1 and 3 as well as wherein: the support assembly includes at least one vertical support, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein: at least one vertical support connecting the base to an inner panel of the side wall as required by Claim 8.
Claims 9-13 depend from Claim 8.
Although the prior art discloses all the features of the claimed invention described in Claims 1 as well as wherein: the support assembly includes a rear bracket connecting the base to a wheel well housing, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with, the support assembly includes a front bracket connecting the base to an extension projecting laterally from the cargo box as required by Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornett (3,171,671).
Consider Claim 1, Cornett discloses a motor vehicle (10), comprising: a cargo box (11) including a side wall (W); a box side step (31); and a support assembly (29, 55) for the box side step including a base (29) that does not project beyond an outer panel of the side wall (W).
Consider Claim 2, Cornett discloses all the features of the claimed invention, as described above, and further discloses wherein the base (29) lies substantially in a plane parallel to a ground surface (See Fig, 3).
Consider Claim 3, Cornett discloses all the features of the claimed invention, as described above, and further discloses wherein: the box side step includes a foot well (22), and a bottom wall (24) of the foot well directly contacts the base (29).
Consider Claim 15, Cornett discloses all the features of the claimed invention, as described above, and further discloses wherein the box side step (31) is forward of a rear wheel well of the motor vehicle (See Fig. 1).
Consider Claim 17, Cornett discloses all the features of the claimed invention, as described above, and further discloses wherein: the side wall (W) is one of a first side wall (13) and a second side wall (14) of the cargo box, the box step is a first box step (31) corresponding to the first side wall, and the motor vehicle includes a second box (31) step corresponding to the second side wall (14) (C2, L 1-3).
Consider Claim 18, Cornett discloses all the features of the claimed invention, as described above, and further discloses wherein the motor vehicle (10) is a pickup truck (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornett (3,171,671).
Consider Claim 7, Cornett discloses all the features of the claimed invention, as described above, and further discloses wherein the foot well (22) is fastened to the base (29) but does not specifically disclose attachment via a plurality of fasteners.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the foot well to the base via a plurality of fasteners, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornett (3,171,671) in view of VanBelle (7,823,896).
Consider Claim 16, Cornett discloses all the features of the claimed invention, as described above, but does not disclose wherein the box side step is aligned with a portion of a running board of the motor vehicle.
VanBelle discloses wherein a side step (20) is aligned with a portion of a running board (14) of the motor vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cornett by further providing a running board and aligning the box side step with a portion of the running board since it would have been a simple matter of combining prior art elements according to known methods in order to yield the predictable result of providing steps at a similar height at various locations on the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN A EVANS/Primary Examiner, Art Unit 3618